 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                                       DISTRICT OF NEVADA

10

11    PETE KEFALAS,                                      Case No. 2:18-cv-01745-GMN-VCF
12                       Petitioner,                     ORDER
13           v.
14    WARDEN WILLIAMS, et al.,
15                       Respondents.
16

17          On April 22, 2019, the court directed respondents to file an answer or other response to

18   the petition for a writ of habeas corpus. ECF No. 3. On June 6, 2019, respondents filed a timely

19   motion to dismiss. ECF No. 5. On August 14, 2019, petitioner filed a memorandum/notice

20   stating that the time to file an answer expired on June 6, 2019, that respondents never filed a

21   motion for extension of time to answer the writ, and thus the court should grant petitioner relief.

22   ECF No. 8. On August 22, 2019, respondents filed a response to the memorandum/notice. ECF

23   No. 9. Respondents state that they did serve petitioner with a copy of the motion to dismiss on or

24   around the date that they filed the motion. Respondents also state that they have served petitioner

25   with another copy of the motion to dismiss.

26          The court denies petitioner's request that the writ be granted. First, as respondents

27   correctly note, the failure to respond to claims does not entitle petitioner to default judgment in

28   federal habeas corpus. See Gordon v. Duran, 895 F.2d 610, 612 (9th Cir. 1990). Second,
                                                        1
 1   respondents did file a timely response to the petition.

 2          Under the circumstances, the court will give petitioner additional time to respond to the

 3   motion to dismiss.

 4          IT THEREFORE IS ORDERED that petitioner will have an additional forty-five (45)

 5   days from the date of entry of this order to file a response to the motion to dismiss (ECF No. 5).

 6          DATED: September 4, 2019
 7                                                                ______________________________
                                                                  GLORIA M. NAVARRO
 8                                                                United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
